       Case 2:20-cv-00719-MJP Document 15 Filed 12/08/20 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF WASHINGTON
                           AT SEATTLE



JUAN PEDRO-NICOLAZ,                           Case No. 20-cv-0719 MJP-MAT



                              Petitioner,     ORDER

   v                                          GRANTING GOVERNMENT’S
                                              MOTION TO DISMISS AS MOOT

ICE FIELD OFFICE DIRECTOR,




Respondent.




                                        ORDER

        The Court, having reviewed the pleadings and materials in this case, it is hereby

ORDERED that:

        Defendant’s Motion to Dismiss as Moot is GRANTED.

        Dated this 8th day of December, 2020.




                                                     A
                                                     Marsha J. Pechman
                                                     United States Senior District Judge
     Case 2:20-cv-00719-MJP Document 15 Filed 12/08/20 Page 2 of 2




Presented by:

BRIAN T. MORAN
United States Attorney

MICHELLE R. LAMBERT, NYS# 4666657
Assistant United States Attorney
Western District of Washington
United States Attorney’s Office

s//Margaret A. O’Donnell
MARGARET A. O’DONNELL
Trial Attorney
Office of Immigration Litigation
Civil Division
U.S. Department of Justice
P.O. Box 878, Ben Franklin Station
Washington, D.C. 20044
Telephone: (202) 616-1092
margaret.o’donnell@usdoj.gov
